THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 98-40327
                            Summary Calendar
                         _____________________

ROBERT SHAKESPEARE,

                                                     Plaintiff-Appellant,

                                 versus

JEFFREY BOZEMAN, Correctional Guard;
LESLIE BROWN, Correctional Guard;
CARLOS YBARRA, Correctional Guard;
KERRI TUTT, Correctional Guard;
KEVIN POWELL, Sergeant,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:95-CV-767
_________________________________________________________________

                            February 2, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Shakespeare, Texas prisoner # 586367, appeals the

district court’s judgment in favor of the defendants in this civil

rights   action.      Shakespeare   raises   three    issues   on   appeal:

(1) whether he was denied due process when the district court

proceeded to trial even though he was allegedly not mentally

competent; (2) whether the district court erred in finding in favor

of the defendants on his excessive force claim; and (3) whether he


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
received a fair trial when the district court considered his status

as a convicted felon in determining his credibility.   Shakespeare

did not present evidence of his alleged mental incompetency. Based

on his submissions to the court, his execution of the consent to

proceed before the magistrate judge, and his failure to demand a

jury trial in accordance with FED. R. CIV. P. 38(b), the district

court did not err in conducting a bench trial with Shakespeare

proceeding pro se. Shakespeare did not establish that the district

court clearly erred in crediting the testimony of the defendants

and denying his excessive force claim.     See Anderson v. City of

Bessemer City, 470 U.S. 564, 575 (1985).   Finally, Shakespeare has

not established that the district court abused its discretion in

considering his status as a convicted felon.      See FED. R. EVID.

609(a)(1).   Therefore, the judgment of the district court is

                                                  A F F I R M E D.




                                 2